37 F.3d 1494NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Joan A. MARCOTT, Plaintiff Appellant,v.ALPHA ENTERPRISES, INCORPORATED;  Arthur L. Nicholson;Dorothea Nicholson;  Harold Goff;  Farmers & Merchants Bank;M. Lee Boppe, Executive Vice President, Farmers andMerchants Bank, Defendants Appellees.
No. 94-1351.
United States Court of Appeals, Fourth Circuit.
Submitted June 21, 1994Decided Oct. 20, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Harrisonburg.  James H. Michael, Jr., District Judge.  (CA-93-86-H)
Joan E. Marcott, Appellant Pro Se.
Douglas Tod Stark, Harrisonburg, Va;  Dale Alan Davenport, Hoover, Penrod, Davenport & Crist, Harrisonburg, VA;  Michael Leo Bryan, Winchester, VA, for Appellees.
W.D.Va.
AFFIRMED.
Before MURNAGHAN, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on her civil complaint.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Marcott v. Alpha Enterprises, No. CA 93-86-H (W.D.Va. Feb. 17, 1994;  Mar. 4, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED